DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2021 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on January 12, 2021. Claims 1-4, 6-8, 10-13, and 15-16 are pending in the application. Claims 12-13 are withdrawn, and claims 1-4, 6-8, 10-11, and 15-16 are being examined herein.
Terminal Disclaimer
The terminal disclaimer filed on December 9, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,253,362 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Status of Objections and Rejections
	The rejection of the claims under nonstatutory double patenting is withdrawn in view of the terminal disclaimer.

	New objections to the claims are necessitated by the amendments.
New grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 103 are necessitated by the amendments.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 17 of the claim, “nucleic acid strand” should read “the nucleic acid strand” for consistency.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  in line 19 of the claim, “nucleic acid strand” should read “the nucleic acid strand” for consistency.  Appropriate correction is required.
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device for measuring a time-course change of a current amount passed between the electrodes” in claim 16 (the corresponding structure is an ammeter, see para. [0029] of the instant specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-8, 10, and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 1 recites the limitation “the translocation speed of the only one molecule of nucleic acid strand through the nanochannel is on average 14-18 microseconds per base” in lines 17-18 of the claim. The specification does not contain support for the translocation speed being on average 14-18 microseconds per base. The specification discloses that for a branched structure of the one or more multipath nanochannels (Figs. 6D-6E, para. [0130], [0136], [0146], [0150], [0152] of the instant US PGPub), the translocation time per base was on average 18 µsec/base (Figs. 6D-6E, para. [0139], [0155] of the instant US PGPub) OR on average 14 µsec/base (Fig. 6E, para. [0157] of the instant US PGPub). Although the specification discloses that the translocation time per base may be on average 16 µsec/base (Fig. 6A, para. [0117] of the instant US PGPub), this translocation speed is for a cylindrical structure of the nanochannels (Fig. 6A, para. [0101], [0112] of the instant US PGPub). Claim 1 requires wherein each of the one or more multipath nanochannels has a branched structure, so only the average translocation speeds of 14 OR 18 
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 11 recites the limitation “the translocation speed of the only one molecule of nucleic acid strand through the nanochannel is on average 14-18 microseconds per base” in lines 19-20 of the claim. The specification does not contain support for the translocation speed being on average 14-18 microseconds per base. The specification discloses that for a random structure of the one or more multipath nanochannels (Figs. 6D-6E, para. [0130], [0136], [0146], [0150], [0152] of the instant US PGPub), the translocation time per base was on average 18 µsec/base (Figs. 6D-6E, para. [0139], [0155] of the instant US PGPub) OR on average 14 µsec/base (Fig. 6E, para. [0157] of the instant US PGPub). Although the specification discloses that the translocation time per base may be on average 16 µsec/base (Fig. 6A, para. [0117] of the instant US PGPub), this translocation speed is for a cylindrical structure of the nanochannels (Fig. 6A, para. [0101], [0112] of the instant US PGPub). Claim 11 requires one or more multipath nanochannels, so only the average translocation speeds of 14 OR 18 µsec/base are supported by the originally filed instant specification, and there is no support for the translocation speed being on average 
Claims 1-4, 6-8, 10-11, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the translocation speed" in line 17 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-4, 6-8, 10, and 15-16 are rejected as dependent thereon.
Claim 1 recites the limitation "the nanochannel" in line 18 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-4, 6-8, 10, and 15-16 are rejected as dependent thereon.
Claim 11 recites the limitation "the translocation speed" in line 19 of the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitation "the nanochannel" in line 20 of the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al., Membranes with Highly Ordered Straight Nanopores by Selective Swelling of Fast Perpendicularly Aligned Block Copolymers, American Chemical Society, Vol. 7, No. 11, pp. 9961-9974 (2013) (hereinafter “Yin”) and further in view of Grinstaff et al. (US 2016/0169864 A1) and further in view of Chen et al. (US 2015/0094446 A1) and further in view of Iyoda et al. (US 2010/0210742 A1) (provided in Applicant’s IDS filed on April 6, 2017), as evidenced by Polystyrene, MilliporeSigma, Sigma-Aldrich (2019) (hereinafter “Sigma”) and Applicant’s specification with respect to claim 1.
Regarding claim 1, Yin teaches a nucleic acid sequencing apparatus comprising a nucleic acid strand translocation pathway (a porous membrane including a cylindrical nanochannel for DNA sequencing, pg. 9961, left column, first paragraph, pg. 9962, left column, last paragraph),
wherein the nucleic acid strand translocation pathway includes one or more multipath nanochannels (the cylindrical nanochannel, Figs, 1a & 1d, pg. 9962, right column, last paragraph, pg. 9963, left column, first paragraph, Results: Fast Achievement of Perpendicular Alignment of PS-b-P2VP Films by Solvent Annealing, pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1).
Yin is silent with respect to a nanopore other than the cylindrical nanochannel, and therefore fails to teach wherein the nucleic acid strand translocation pathway includes one or more multipath nanochannels per nanopore. However, Grinstaff teaches analysis or detection of charged polymers such as nucleic acids (abstract) like that of Yin. Grinstaff teaches a porous coating on a surface of a substrate comprised of an insulating material, wherein the substrate includes more than one nanopore each having a nanopore diameter of 2 nm and wherein the porous coating includes hydrophilic and hydrophobic materials (para. [0033], [0035], [0042]-[0043], [0048]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porous membrane comprising the cylindrical nanochannel of Yin to be placed on a substrate containing nanopores each having nanopore diameters of 2 nm as taught by Grinstaff because the porous coating can reduce the translocation speed of a molecule passing through the nanopore for nucleic acid sequencing (Grinstaff, para. [0033], [0048], [0124]).

Modified Yin teaches wherein a matrix contains a hydrophobic polymer chain of a block copolymer (a matrix contains polystyrene (PS) chains of a block copolymer of polystyrene-b-poly(2-vinylpyridine) (PS-b-P2VP), pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1; polystyrene is hydrophobic, Sigma).
Modified Yin teaches the PS chains (pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1). 
Modified Yin teaches wherein the one or more multipath nanochannels contain a hydrophilic polymer chain of the block copolymer (the branched nanochannel contains the P2VP chains of the block copolymer, Yin, pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1, Chen, Fig. 1, para. [0191]; the P2VP chains are more hydrophilic compared to the PS chains, Yin, pg. 9965, right column, first paragraph, Results: Perpendicular Alignment of BCPs with Very High Molecular Weights), and wherein the hydrophilic polymer chain is immobilized at a boundary between the one or more multipath nanochannels and the matrix (the P2VP chains of 
wherein the matrix containing the hydrophobic polymer chain surrounds the one or more multipath nanochannels containing the hydrophilic polymer chain (the matrix containing the poly(methacrylate) having a mesogenic side chain surrounds the branched nanochannel containing the P2VP chains, Yin, pg. 9962, right column, last paragraph, Results: Fast Achievement of Perpendicular Alignment of PS-b-P2VP Films by Solvent Annealing, pg. 9971, Scheme 1, Iyoda, para. [0048], [0050]-[0052], see modification supra).
Modified Yin teaches that the porous membrane can be used for DNA sequencing (pg. 9961, left column, first paragraph). Modified Yin fails to teach wherein the nucleic acid sequencing apparatus contains two solution cells in communication with one another via the nucleic acid strand translocation pathway, and an electrode is provided for each of the two solution cells. However, Grinstaff teaches that the coated nanopore substrate separates two reservoirs of ionic solution each having an electrode (Fig. 23D, para. [0116]-[0117]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porous membrane comprising the branched nanochannel of Modified Yin to separate two reservoirs each having an electrode as taught by Grinstaff because it allows detection of a DNA molecule across the nanopore (Grinstaff, para. [0117]).
The limitation “allow passage of only one molecule of nucleic acid strand” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to 
Examiner further notes that Modified Yin teaches that the branched nanochannel provides confined spaces for transport of molecules (Yin, pg. 9961, left column, first paragraph, pg. 9963, left column, first paragraph, Results: Fast Achievement of Perpendicular Alignment of PS-b-P2VP Films by Solvent Annealing, pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1, Chen, Fig. 1, para. [0191], see modification supra), and that the diameter of the branched nanochannel may be about 12 nm (Fig. 1(c), pg. 9962, right column, last paragraph, Results: Fast Achievement of Perpendicular Alignment of PS-b-P2VP Films by Solvent Annealing), so the branched nanochannel is capable of the recitation “allow passage of only one molecule of nucleic acid strand.” Further, para. [0098] of the instant US PGPub discloses a nanochannel diameter of 10 nm, which is close to Modified Yin’s teaching of a nanochannel diameter of 12 nm (Fig. 1(c), pg. 9962, right column, last paragraph, Results: Fast Achievement of Perpendicular Alignment of PS-b-P2VP Films by Solvent Annealing). Also, para. [0053] & [0101]-[0103] of the instant US PGPub disclose that it is the nanopore, rather than the nanochannel, that functions to limit the translocation of a nucleic acid strand to only one molecule because the diameter of the nanopore (2.5 nm) is smaller than the diameter of the nanochannel (10 nm). The nucleic acid strand translocation pathway includes the nanochannel and the nanopore, and Modified Yin in view of Grinstaff teaches that the nanopore in the substrate may be 2 nm in diameter (Grinstaff, para. 
The limitation “the translocation speed of the only one molecule of nucleic acid strand through the nanochannel is on average 14-18 microseconds per base” is with respect to an article worked upon (the only one molecule of nucleic acid strand) and not a positively recited element of the nucleic acid sequencing apparatus. Inclusion of the material or article worked upon (the only one molecule of nucleic acid strand) by a structure (the nucleic acid sequencing apparatus) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claim 2, Modified Yin teaches wherein the nucleic acid strand translocation pathway includes a single multipath nanochannel per nanopore (the porous membrane includes a branched nanochannel per nanopore, Yin, pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1, Chen, Fig. 1, para. [0191], Grinstaff, para. [0033] & [0048]; see modifications supra).
The limitation “allow passage of only one molecule of nucleic acid strand” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural 
Examiner further notes that Modified Yin teaches that the branched nanochannel provides confined spaces for transport of molecules (Yin, pg. 9961, left column, first paragraph, pg. 9963, left column, first paragraph, Results: Fast Achievement of Perpendicular Alignment of PS-b-P2VP Films by Solvent Annealing, pg. 9970,right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1, Chen, Fig. 1, para. [0191]; see modification supra), and that the diameter of the branched nanochannel may be about 12 nm (Fig. 1(c), pg. 9962, right column, last paragraph, Results: Fast Achievement of Perpendicular Alignment of PS-b-P2VP Films by Solvent Annealing), so the branched nanochannel is capable of the recitation “allows passage of only one molecule of nucleic acid strand.”
Regarding claim 3, Modified Yin teaches wherein the nanopore and the one or more multipath nanochannels are disposed in contact with each other, or by being separated from each other (the nanopore of the substrate and the branched nanochannel of the porous membrane are separated from each other, Yin, pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1, Grinstaff, para. [0033] & [0048]).
Regarding claim 4, Modified Yin teaches an insulating base material (the substrate comprises an insulating material, Grinstaff, para. [0035]); and
a thin membrane directly or indirectly disposed above the insulating base material and containing the block copolymer (the porous membrane containing the block copolymer is disposed above the substrate, Yin, pg. 9962, left column, last paragraph, pg. 9970, right column, 
wherein the insulating base material includes the nanopore (the insulating substrate includes the nanopore, Grinstaff, para. [0033] & [0035]), and
wherein the thin membrane includes the one or more multipath nanochannels (the porous membrane includes the branched nanochannel, Yin, pg. 9962, left column, last paragraph, pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1, Chen, Fig. 1, para. [0191]), and the matrix disposed around the one or more multipath nanochannels (the matrix of poly(methacrylate) having a mesogenic side chain is disposed around the branched nanochannel, Yin, pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1, Chen, Fig. 1, para. [0191], Iyoda, para. [0048], [0050]-[0052], see modifications supra).
Regarding claim 6, Modified Yin teaches wherein the one or more multipath nanochannels and the matrix have a co-continuous structure (the branched nanochannel is embedded in the matrix to form a block copolymer having a cocontinuous structure, Yin, pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1, Chen, Fig. 1, para. [0191]).
Regarding claim 7, Modified Yin teaches wherein the nanopore and the one or more multipath nanochannels are disposed by being separated from each other (the nanopore of the substrate and the branched nanochannel of the porous membrane are separated from each other, Yin, pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1, Grinstaff, para. [0033] & [0048]).
Regarding claim 8, Modified Yin teaches wherein the hydrophilic polymer chain includes P2VP (pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1; the PV2P chains are more hydrophilic compared to the PS chains, Yin, pg. 9965, right column, first paragraph, Results: Perpendicular Alignment of BCPs with Very High Molecular Weights). Modified Yin fails to teach wherein the hydrophilic polymer chain includes polyethylene oxide, polylactic acid, polyhydroxyalkylmethacrylate, polyacrylamide, polyacrylic acid, a polyamino acid, or a nucleic acid. However, Iyoda teaches that the hydrophilic polymer component of the block copolymer can include polyethylene oxide (para. [0048]-[0049]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the P2VP of Modified Yin with polyethylene oxide as taught by Iyoda in order to yield the predictable result of a hydrophilic polymer component that is incompatible with and phase-separated from a hydrophobic polymer component (Iyoda, para. [0048]). MPEP § 2143(I)(B).
Regarding claim 10, Modified Yin teaches wherein the hydrophobic polymer chain has a structure in which an alkyl moiety of polyalkylmethacrylate is partially or completely substituted with the liquid-crystalline side chain (the hydrophobic polymer component of the block copolymer includes poly(methacrylate) having a mesogenic side chain including naphthalene-2,6-diyl, Iyoda, para. [0048], [0050]-[0052]; see modification supra).
Regarding claim 15, Modified Yin teaches a plurality of nucleic acid strand translocation pathways that are disposed parallel to each other (the porous membrane has a plurality of nanochannels that are disposed parallel to each other, Figs, 1a & 1d, pg. 9962, right column, last paragraph, pg. 9963, left column, first paragraph, Results: Fast Achievement of Perpendicular Alignment of PS-b-P2VP Films by Solvent Annealing, pg. 9970, right column, 
Regarding claim 16, Modified Yin teaches that the porous membrane comprising the nanochannel separates the two reservoirs each having an electrode (Yin, pg. 9961, left column, first paragraph, Grin staff, para. [0117]). Modified Yin fails to teach a device for measuring a time-course change of a current amount passed between the electrodes. However, Grinstaff teaches that variations in current flow are sensed between the electrodes in the two reservoirs (para. [0117], [0120], Fig. 23A shows a current measuring device, para. [0029]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Modified Yin to include a current measuring device as taught by Grinstaff because it allows for detection of the translocation of an analyte through the nanopore (Grinstaff, para. [0120]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yin et al., Membranes with Highly Ordered Straight Nanopores by Selective Swelling of Fast Perpendicularly Aligned Block Copolymers, American Chemical Society, Vol. 7, No. 11, pp. 9961-9974 (2013) (hereinafter “Yin”) and further in view of Grinstaff et al. (US 2016/0169864 A1), as evidenced by Polystyrene, MilliporeSigma, Sigma-Aldrich (2019) (hereinafter “Sigma”) and Applicant’s specification with respect to claim 11.
Regarding claim 11, Yin teaches a nucleic acid sequencing apparatus comprising a nucleic acid strand translocation pathway (a porous membrane including a cylindrical nanochannel for DNA sequencing, pg. 9961, left column, first paragraph, pg. 9962, left column, last paragraph),

Yin is silent with respect to a nanopore other than the cylindrical nanochannel, and therefore fails to teach wherein the nucleic acid strand translocation pathway includes one or more multipath nanochannels per nanopore. However, Grinstaff teaches analysis or detection of charged polymers such as nucleic acids (abstract) like that of Yin. Grinstaff teaches a porous coating on a surface of a substrate comprised of an insulating material, wherein the substrate includes more than one nanopore each having a nanopore diameter of 2 nm and wherein the porous coating includes hydrophilic and hydrophobic materials (para. [0033], [0035], [0042]-[0043], [0048]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porous membrane comprising the cylindrical nanochannel of Yin to be placed on a substrate containing nanopores each having nanopore diameters of 2 nm as taught by Grinstaff because the porous coating can reduce the translocation speed of a molecule passing through the nanopore for nucleic acid sequencing (Grinstaff, para. [0033], [0048], [0124]).
Modified Yin teaches wherein the nucleic acid sequencing apparatus includes an insulating base material having one or more of the nanopore (the insulating substrate includes the nanopores, Grinstaff, para. [0033] & [0035]), and a thin membrane directly or indirectly disposed above the insulating base material (the porous membrane is disposed above the 
wherein the thin membrane includes the one or more multipath nanochannels (the porous membrane includes the nanochannel, Yin, pg. 9962, left column, last paragraph, pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1), and a matrix disposed around the one or more multipath nanochannels (a matrix is disposed around the nanochannel, Yin, pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1),
wherein the matrix contains a hydrophobic polymer chain (the matrix contains polystyrene (PS) chains of a block copolymer of polystyrene-b-poly(2-vinylpyridine) (PS-b-P2VP), pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1; polystyrene is hydrophobic, Sigma), and wherein the one or more multipath nanochannels are packed with a hydrophilic polymer chain immobilized at a boundary between the one or more multipath nanochannels and the matrix (the nanochannel contains poly(2-vinylpyridine) (P2VP) chains which are covalently linked to the PS chains of the matrix at a boundary between the nanochannel and the matrix, pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1, right column, last paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films), and
wherein the matrix containing the hydrophobic polymer chain surrounds the one or more multipath nanochannels containing the hydrophilic polymer chain (the matrix containing the PS 
Modified Yin teaches that the porous membrane can be used for DNA sequencing (pg. 9961, left column, first paragraph). Modified Yin fails to teach wherein the nucleic acid sequencing apparatus contains two solution cells in communication with one another via the nucleic acid strand translocation pathway, and an electrode is provided for each of the two solution cells. However, Grinstaff teaches that the coated nanopore substrate separates two reservoirs of ionic solution each having an electrode (Fig. 23D, para. [0116]-[0117]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porous membrane comprising the nanochannel of Modified Yin to separate two reservoirs each having an electrode as taught by Grinstaff because it allows detection of a DNA molecule across the nanopore (Grinstaff, para. [0117]).
The limitation “allow passage of only one molecule of nucleic acid strand” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Yin teaches that the nanochannel provides confined spaces for transport of molecules (Yin, pg. 9961, left column, first paragraph, pg. 9963, left column, first paragraph, Results: Fast Achievement of Perpendicular Alignment of PS-b-P2VP 
The limitation “the translocation speed of the only one molecule of nucleic acid strand through the nanochannel is on average 14-18 microseconds per base” is with respect to an article worked upon (the only one molecule of nucleic acid strand) and not a positively recited element .
Response to Arguments
Applicant's arguments filed January 12, 2021 have been fully considered but they are not persuasive.
In the arguments presented on pages 8-10 of the amendment, Applicant argues that the cited references do not teach claim 1, particularly the limitation “wherein the translocation speed of the only one molecule of nucleic acid strand through the nanochannel is on average 14-18 microseconds per base.” Applicant asserts that it is Applicant’s specification that provides that the transport speed of a nucleic acid strand can be greatly reduced by translocation of a nucleic acid strand in such a nanochannel. Applicant asserts that it was the present inventors who thought of using the nanochannel for a nucleic acid transport controlling device having a nanopore. Applicant asserts that combination of the cited references would not have been made in the absence of the teachings of Applicant’s specification. Applicant asserts that it is untenable that the multiple individual modifications selected by the Office from these multiple individual references would have been selected in the absence of a desired outcome. Applicant asserts that a desired outcome was unknown absent the teachings of Applicant’s specification, so the recited combination of references represents impermissible hindsight.
Examiner respectfully disagrees. The limitation “the translocation speed of the only one molecule of nucleic acid strand through the nanochannel is on average 14-18 microseconds per base” is with respect to an article worked upon (the only one molecule of nucleic acid strand) and not a positively recited element of the nucleic acid sequencing apparatus. Inclusion of the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.T./            Examiner, Art Unit 1794        

/MARIS R KESSEL/            Primary Examiner, Art Unit 1795